08/06/2020


                                  No. DA 20-0145                                    Case Number: DA 20-0145




                                       IN THE
             Supreme Court of the State of Montana
                        _____________________________
            PUBLIC LAND/WATER ACCESS ASSOCIATION, INC.,
                                                Plaintiffs and Appellant,
                                         VS.

MARK L. ROBBINS AND DEANNA M. ROBBINS; ROBERT “ROBIN” E. FINK
   (A/K/A ROBERT “ROBIN” ELI FINK) AND KATHIE FINK; DAVID D.
 MURRAY; CLEO BOYCE, MARY D. BOYCE, DAN BOYCE AND LAURA
   BOYCE; JOANNE OWENS PIERCE, AND THE MARABETH OWENS
    OSTWALD REVOCABLE TRUST DATED NOVEMBER 27, 2012,
                                        AND

      THE STATE OF MONTANA, AND FERGUS COUNTY, MONTANA,
                                     Defendants and Appellees.
             __________________________________________
             ON APPEAL FROM THE TENTH JUDICIAL DISTRICT COURT,
              FERGUS COUNTY, HON. BRENDA GILBERT, PRESIDING
                        CASE NO. DV14-2012-0085K


     ORDER GRANTING APPELLEES’ UNOPPOSED MOTION FOR
                   EXTENSION OF TIME

      Appellees Mark L. Robbins, Deanna M. Robbins, Robert E. Fink, Kathie

Fink, David Murray, Mary D. Boyce, Dan Boyce, Cleo Boyce, and Laura Boyce,

pursuant to Montana Rule of Appellate Procedure 26(1), have moved for an

extension of thirty (30) days to file their Opening Appellee Brief, currently due

August 19, 2020. Good cause appearing therefor,
      IT IS HEREBY ORDERED that Mark L. Robbins, Deanna M. Robbins,

Robert E. Fink, Kathie Fink, David Murray, Mary D. Boyce, Dan Boyce, Cleo

Boyce, and Laura Boyce have up to and including September 18, 2020, to file their

Opening Appellee Brief.

      Electronically dated and signed below




                                                                    Electronically signed by:
                                        2                              Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         August 6 2020